UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

       -against-                                                       No. 18-CR-736 (NSR)
                                                                       ORDER & OPINION
ULYSSES LOPEZ and VALENTINO LOPEZ,

                               Defendant.

NELSON S. ROMAN, United States District Judge

       Defendants Ulysses Lopez ("U. Lopez") and Valentino Lopez ("V. Lopez") (collectively,

"Defendants") are charged in a one-count indictment with conspiring to distribute, and to possess

with the intent to distribute, five kilograms or more of cocaine· and 50 grams or more of

methamphetamine, in violation of 21 U.S.C. §§ 841(a)(l), 841(b)(l)(A), and 846. (Indictment,

ECF No. 2.) Before the Court are Defendants' pretrial motions (1) to dismiss the indictment,

(2) for severance, (3) to direct the Government to provide a bill of particulars, (4) to order a

conspiracy hearing, and (5) to demand that the Government provide various forms of discovery

and disclosures. (U. Lopez Mem. of Law in Support of Pre-Trial Motions ("UL Mot."), ECF No.

38; V. Lopez Mem. of Law in Support of Pre-Trial Motions ("VL Mot."), ECF No. 41.)

       For the following reasons, Defendants' motions are DENIED.

                                          BACKGROUND

       From at least April 2018 through October 2018, Defendants U. Lopez, V. Lopez, Christian

Lopez, Saturnina Farias, Jose Oceguera, Felipe Cortes, and Felipe Barajas, 1 as well as several other

unidentified individuals, allegedly engaged in a drug-trafficking conspiracy that operated out of

the SuperMercado Mexico on 100 Union A venue in New Rochelle, New York. (Indictment ,r 1;



       Defendants Farias, Oceguera, and Cortes have all pleaded guilty to conspiring to distribute cocaine.
       Defendant Christian Lopez did not file a motion.

                                                    1
1; Gov’t Mem. of Law in Opp’n to Defs.’ Pre-Trial Mots. (“Gov’t Opp’n”), ECF No. 50, at 2.) As

part of this conspiracy, Defendants planned to distribute, and to possess with the intent to

distribute,   at   least     five   kilograms   of       cocaine   and   at   least   50   grams   of

methamphetamine. (Indictment ⁋⁋ 2-3.)

        Between July 2018 and September 2018, Defendants allegedly engaged in several overt

acts to further this conspiracy, namely phone calls to discuss narcotics transactions. (Id. ⁋ 5.) The

Government first alleges that, during a July 13, 2018 phone call, U. Lopez talked to Christian

Lopez about selling narcotics on consignment. (Id. ⁋ 5(a).) That same day, U. Lopez placed a

phone call to Saturnino Oliveros Farias about Farias purchasing narcotics from U. Lopez.

(Id. ⁋ 5(b).) Next, on July 16, 2018, U. Lopez allegedly called Jose Oceguera to discuss Oceguera

purchasing additional narcotics from U. Lopez, and the following day, on July 17, 2018, U. Lopez

called Felipe Cortes to discuss Cortes purchasing three kilograms of cocaine for two different

customers. (Id. ⁋ 5(e)-(d).) Then, on July 18, 2018, U. Lopez purportedly called Felipe Barajas

to discuss brokering a narcotics transaction between U. Lopez and a third party. (Id. ⁋ 5(e).)

        Several months later, on September 28, 2018, U. Lopez and V. Lopez participated in a

phone call to discuss V. Lopez purchasing a kilogram of cocaine from a supplier. (Id. ⁋ 5(f).)

According to the Government, the two men also discussed how a third party wanted “40” for a

“white bread roll”—allegedly “a large quantity of cocaine”—and eventually U. Lopez instructed

V. Lopez to see if the narcotics would fit behind the refrigerator. (Gov’t Opp. 2.)

        On October 10, 2018, the Government filed a one-count indictment (the “Indictment”)

against Defendants.        (ECF No. 2.)   They were arrested and arraigned that same day, with

Defendants entering pleas of Not Guilty. The present motions followed. (ECF Nos. 38 & 39.)




                                                     2
                                           DISCUSSION

  I.   Motion to Dismiss

       Both Defendants have moved to dismiss Count One of the Indictment under Federal Rule

of Criminal Procedure 7(c) and the Fifth and Sixth Amendment. Defendants argue that the

Indictment is facially insufficient because it is so vague that it fails to provide fair notice of what

crime they are alleged to have committed. (UL Mot. 3-6; VL Mot. 5-8.) Defendants’ position is

ultimately unavailing.

       Federal Rule of Criminal Procedure 12(b)(3)(B) provides the procedural mechanism to

dismiss a criminal indictment in federal court. Under this rule, a court may dismiss an indictment

if it suffers from deficiencies enumerated therein. Proving a defect, however, is a laborious task

because of the low sufficiency threshold requirement for indictments, as detailed below.

       In general, an indictment must have “a plain, concise, and definite written statement of the

essential facts constituting the offense[s] charged.” Fed. R. Crim. P. 7(c)(1). To this end, an

“indictment is sufficient if it, first, contains the elements of the offense charged and fairly informs

a defendant of the charge against which he [or she] must defend, and, second, enables him [or her]

to plead an acquittal or conviction in bar of future prosecutions for the same offense.” Hamling v.

United States, 418 U.S. 87, 117 (1974) (citation omitted). This is ultimately a low bar to hurdle.

Indeed, the indictment need only “set forth the offense in the words of the statute itself, as long as

those words of themselves fully, directly, and expressly, without any uncertainty or ambiguity, set

forth all the elements necessary to constitute the offence intended to be punished.” Id. (citations

and internal quotations omitted).

       Although the language of the statute may be used to describe the offense, the description

“must be accompanied with such a statement of the facts and circumstances as will inform the



                                                  3
accused of the specific offence, coming under the general description, with which he is charged.”

Id. at 117-18. Even so, an indictment need only address the “core of criminality” of an offense,

i.e., the general essence of a crime and not the particulars of how a defendant effectuated the crime.

United States v. D’Amelia, 683 F.3d 412, 418 (2d Cir. 2012).

        Finally, in reviewing an indictment, it is generally improper for a court to effectuate a

challenge based on evidentiary sufficiency or the merits of the case. United States v. Alfonso, 143

F.3d 772, 776–77 (2d Cir. 1998). And when considering a motion to dismiss, the court must

assume the truth of the factual allegations in the Indictment. Boyce Motor Lines, Inc., v. United

States, 342 U.S. 337, 343 n.16 (1952); United States v. Clarke, No. 05 CR. 017(DAB), 2006 WL

3615111, *1 (S.D.N.Y. Dec. 7, 2006).

        Here, the Indictment—which ultimately charges a conspiracy under 21 U.S.C. § 846—

clearly tracks the language of the relevant statutory provisions and provides facts to support its

claims. For example, Count One charges that as a part and an object of the conspiracy that occurred

“[f]rom at least in or about April 2018 up to and including in or about October 2018,” Defendants

“intentionally and knowingly” did “distribute, and possess with the intent to distribute, controlled

substances.” (Indictment ¶¶ 1-2.) This charge matches the statutory language, which provides, in

relevant part, that “it shall be unlawful for any person knowingly or intentionally to . . . distribute,

. . . or possess with intent to . . . distribute, . . . a controlled substance.” 20 U.S.C. § 841(a)(1).

        Count One goes on to allege that the controlled substances that Defendants conspired to

distribute and to possess with the intent to distribute were “five kilograms and more of a mixture

and substance containing a detectable amount of cocaine,” and “50 grams and more of

methamphetamine.” (Indictment ¶ 3.) Again, this language is from the statute, which imposes a

mandatory minimum in cases of a narcotics violation involving, inter alia, “5 kilograms or more



                                                    4
of a mixture or substance containing a detectable amount of . . . cocaine,” id. § 841(b)(1)(A)(ii),

or “50 grams or more of methamphetamine,” id. § 841(b)(1)(A)(iii).

        Based on the above, there is no doubt that the Indictment is facially sound. It clearly meets

the burden of “track[ing] the language of the statute charged” and stat[ing] the time and place (in

approximate terms) of the alleged crime. United States v. Clarke, No. 05 CR. 017(DAB), 2006

WL 3615111, at *4-5 (S.D.N.Y. Dec. 7, 2006). On this basis alone, Defendants’ motion to dismiss

the Indictment for legal insufficiency fails.

        But the Indictment goes even further than what is required. Specifically, the Indictment

delineates six discreate overt acts—all implicating U. Lopez and one implicating V. Lopez—that

purportedly were undertaken pursuant to the alleged conspiracy. (See Indictment ¶ 5.) This level

of detail is more than enough to push the Indictment well beyond the requirements of 21 U.S.C. §

846. See Rosario-Dominguez v. United States, 353 F. Supp. 2d 500, 514 (S.D.N.Y. 2005) (denying

motion to dismiss indictment and explaining that “even if there were some defect in the charging

of the overt acts themselves, that defect would have had no bearing on the sufficiency of the

indictment”).

        Further, it bears noting that much of the substance of Defendants’ challenge to the

Indictment boils down to factual disputes and an apparent dearth of evidentiary support for the

charges against the Defendant. (See e.g., UL Mot. 4; VL Mot. 6.) But, again, the sufficiency of

evidence is not a matter appropriately addressed on a pretrial motion to dismiss. Alfonso, 143 F.3d

at 776–77. For this reason, the challenge also fails insofar as Defendants argue that the Indictment

is legally insufficient based on the factual disputes and evidence acquired through discovery to

date.

        Defendants’ motion to dismiss the entire Indictment is denied.



                                                 5
 II.   Severance

       As the Supreme Court has explained, the “preference in the federal system [is] for joint

trials of defendants who are indicted together.” Zafiro v. United States, 506 U.S. 534, 537 (1993).

Joint trials seek to promote “economy and efficiency and to avoid a multiplicity of trials, [so long

as] these objectives can be achieved without substantial prejudice to the right of the defendants to

a fair trial.” Bruton v. United States, 391 U.S. 123, 121 n.6 (1968) (internal quotations omitted).

       Under Fed. R. Crim. P. 14(a), however, courts may “order separate trials of counts, sever

the defendants’ trials or provide any other relief that justice requires” in cases where “the joinder

of offenses or defendants in an indictment . . . appears to prejudice a defendant or the government.”

To this end, the Second Circuit has held that severance is necessary where there is a risk of

“prejudicial spill over” or “irreconcilable defenses” between co-defendants. United States v.

Salameh, 152 F.3d 88, 115-16 (2d Cir. 1998). Courts will consider variety of non-inclusive

factors: “(1) The number of defendants and the number of counts; (2) the complexity of the

indictment; (3) the estimated length of trial; (4) the disparities in the degrees of the involvement

in the overall scheme; (5) possible conflict between various defense theories; and (6) prejudice

resulting from evidence admissible to some of the defendants, but not others.” United States v.

Santiago, 174 F. Supp. 2d 16, 22 (S.D.N.Y. 2001) (citing United States v. Gallo, 688 F. Supp. 736,

749 (E.D.N.Y. 1987)).

       Nevertheless, severance is an extreme remedy.          The burden is on the defendant to

demonstrate that severance is proper, which is “not an easy [burden] to carry.” United States v.

Cardascia, 951 F.2d 474, 482 (2d Cir. 1991). The defendant “must establish prejudice so great as

to deny [him or her] a fair trial.” Id. In fact, a showing of mutually antagonistic defenses may not

be enough to per se merit severance, such that a defendant may be required to show that the



                                                 6
defenses are “so irreconcilable as to conflict to the point of being mutually exclusive.” Id. at 484.

And even in those circumstances where of the risk of prejudice is great, a limiting instruction will

often “suffice as an alternative to granting a Rule 14 severance motion.” United States v. Feyrer,

33 F.3d 110, 114 (2d Cir. 2003).

       In narcotics conspiracy cases, there is a “policy favoring joinder of trials,” especially where

“defendants have been jointly indicted.” Cardascia, 951 F.2d at 482; see also Zafiro, 506 U.S. at

539 (noting that joint trials “promote efficiency and serve the interests of justice by avoiding the

scandal and inequity of inconsistent verdict”). There will no doubt be some prejudice to defendants

tried together in these cases. But this prejudice often “is deemed outweighed by the judicial

economies results from the avoidance of duplicative trials.” See Cardascia, 951 F.2d at 482-83.

       Here, Defendants essentially advance three bases in support of severance.                              First,

Defendants contend that their defenses will be irreconcilably antagonistic. 2                       (UL Mot. 7;

VL Mot. 3.) Second, Defendants argue that there will be substantial spillover in evidence that will

“taint” their respective trials. (UL Mot. 7; VL Mot. 4.) Finally, Defendants aver that a joint trial

will deny them from obtaining exculpatory evidence. (UL Mot. 7; VL Mot. 4.) As explained

below, all three bases lack merit.

    A. Antagonistic Defenses

       Under Second Circuit law, defenses are “mutually antagonistic” or “irreconcilable” if

defendants “must make a factual demonstration that ‘acceptance of one party’s defense would tend

to preclude the acquittal of the other.’” Salameh, 152 F.3d at 116 (internal alterations omitted)

(quoting United States v. Smith, 788 F.2d 663, 668 (10th Cir. 1986)). However, the fact that co-

defendants have “mutually antagonistic defenses is not itself a ground for severance.” United


2
       In particular, V. Lopez maintains that “the discovery provided by the government reflects activities conducted
       by his co-defendants—not by [him].” (VL Mot. 3.)

                                                        7
States v. O’Connor, 650 F.3d 839, 858 (2d Cir. 2011) (quoting Zafiro, 506 U.S. at 539). “[L]ess

drastic measures, such as limiting instructions, often will suffice to cure any risk of prejudice.”

Salameh, 152 F.3d at 116.

       Here, Defendants maintain that they will need to offer “conflicting defense theories during

this trial” because of the differences in their alleged involvement in the conspiracy. (VL Mot. 4;

see also UL Mot. 9.) These barebones contentions, however, do not establish that any conflicting

arguments would be prejudicial enough to warrant severance of Defendants’ trial. Rather,

Defendants’ arguments appear to be the type of “[f]inger pointing” that courts routinely hold is not

a basis for severance. See, e.g., Cardascia, 9541 F.2d at 485 (concluding that defenses were not

“mutually antagonistic” where one defendant claimed he was “duped by the codefendants” and the

other claimed “he was not party of the conspiracy, but rather an innocent and unknowing

bystander”); United States v. Villegas, 899 F.2d 1324, 1346 (2d Cir. 1990) (“The mere fact that

codefendants seek to place the blame on each other is not the sort of antagonism that requires a

severance.”); United States v. Sezanayev, No. 17 Cr. 262 (LGS), 2018 WL 2324077 (S.D.N.Y.

May 22, 2018) (“Conspiracy liability does not depend on who was the ‘head’ and who was a

willing subordinate—all co-conspirators are equally culpable). But even if the defenses were

mutually antagonistic, severance would still not be required. The Court would easily be able to

“instruct the jury that the Government bears the burden of proving its case beyond a reasonable

doubt against each Defendant separately, and that the jury must consider the sufficiency of the

evidence as to each Defendant separately.” Sezanayev, 2018 WL 2324077 at *6.

   B. Spillover of Evidence

        “‘Prejudice’ occurs in joint trials when proof inadmissible against a defendant becomes

part of his [or her] trial solely due to the presence of co-defendants as to whom its admission is



                                                 8
proper.” Salameh, 152 F.3d at 115. A defendant, however, cannot claim prejudice “when the

evidence would have been admissible against him [or her] in a separate trial alone as a member of

the conspiracy.” Id. Thus, prejudice is “an unlikely occurrence when all defendants are charged

under the same conspiracy count.” Id.

       Here, the crux of Defendants’ spillover claim is that each will suffer “the taint which comes

from the activities of” the other, subjecting them to “guilt by association.” 3 (VL Mot. 4;

UL Mot. 7.) This basis is not enough to establish the requisite prejudice warranting severance. By

virtue of Defendants’ alleged involvement in a conspiracy, “all the evidence [that would be]

admitted to prove th[e] conspiracy, even evidence relating to acts committed by co-defendants, is

admissible against” either of them. 4 See Salameh, 152 F.3d 111. Nor, as the Government notes,

do Defendants point to any evidence that would both (1) be admissible only against the other and

(2) constitute “prejudice so severe that” a conviction would ultimately be a miscarriage of justice,

see United States v. Hernandez, 85 F.3d 1023, 1029 (2d Cir. 1996) (quoting United States v. Rosa,

11 F.3d 315, 341 (2d Cir. 1993)).



3
       Defendants’ reliance on United States v. Mardian, 546 F.2d 973 (D.C. Cir. 1976) is severely misplaced. In
       Mardian, defendant was charged with six other individuals, and the sole count he was charged under included
       a total of forty-five overt acts—only five of which involved defendant, who was otherwise only shortly
       involved in the conspiracy. Id. at 977-78. During trial, “it became even clearer that a substantial part of the
       testimony would focus on events after [defendant] ceased active participation.” Id. at 978. As such, in this
       unique factual scenario, the D.C. Circuit concluded that severance was warranted. Similarly, United States
       v. Spinelli, another case on which Defendants rely, in fact supports joinder in this case. There, the Second
       Circuit ultimately affirmed the district court’s denial of the motions for severance. 352 F.3d 48, 56 (2d Cir.
       2003). As the court noted, “much of the evidence of [co-defendant’s] crimes would have been admissible at
       a separate trial of [defendant], since it was relevant to proving the nature and scope of the conspiracy in which
       both were, to differing degrees, involved.” Id. The court concluded that “defendant ha[d] not shown that
       otherwise inadmissible evidence about his brother’s crimes, or the questions briefly raised about his own
       prior criminal activities, resulted in substantial prejudice.” Id.
4
       The fact that V. Lopez may have played a minor role ultimately has no bearing on whether he may be tried
       with U. Lopez or on the admissibility at trial of evidence of a conspiracy. See United States v. Hameedi,
       2017 WL 5152991, at *5 (S.D.N.Y. Nov. 3, 2017) (rejecting spillover argument based on defendants’
       portrayal as “relatively minor participants” in the conspiracy because “[v]irtually all multi-defendant
       conspiracy cases involve one or more defendants who occupied minor roles in a conspiracy”); United States
       v. Ferrarini, 9 F. Supp. 2d 284, 290 (S.D.N.Y. 1998) (“[I]t is well established that defendants who played a
       minor role in a conspiracy may be tried with those who played a larger or dominant role).

                                                         9
       In any event, even if there was spillover evidence that would be inadmissible against one

Defendant but not the other, Defendants have failed to establish that “[a]ny spillover prejudice that

may occur can[not] be corrected by the Court’s instruction that the jury consider the guilt of each

Defendant individually—an instruction that jurors are presumed to follow.” United States v.

Guerrero, 669 F. Supp. 2d 417, 425 (S.D.N.Y. 2009) (citing United States v. Potamitis, 739 F.2d

784, 790 (2d Cir. 1984)). In short, Defendants’ spillover claims do not support severance.

   C. Deprivation of Exculpatory Evidence

       Defendants’ contention that they would be deprived exculpatory evidence without

severance is equally unavailing. In general, when assessing whether to grant severance on the

basis that a co-defendant will offer exculpatory testimony, courts may consider several factors,

including “(1) the sufficiency of the showing that the co-defendant would testify at a severed trial

and waive his Fifth Amendment privilege against self-incrimination; (2) the degree to which the

exculpatory testimony would be cumulative; (3) the counterarguments of judicial economy; and

(4) the likelihood that the testimony would be subject to substantial, damaging impeachment.”

United States v. Morelili, No. S1 04 CR 391DAB, 2005 WL 743062, at *2 (S.D.N.Y. Mar. 29,

2005) (quoting United States v. Finkelstein, 526 F.2d 517, 523-24 (2d Cir. 1975)).

       Here, in their respective moving papers, Defendants contend that they will be denied

“exculpatory evidence in the form of testimony from his codefendant.” (VL Mot. 4; UL Mot. 7.)

Yet both Defendants have a constitutional right against self-incrimination under the Fifth

Amendment, and neither has indicated a willingness to testify at the other’s separate trial. Cf.

United States v. Stella, 1990 WL 128918, at *6-7 (S.D.N.Y. Aug. 27, 1990) (defendant offered

affidavit establishing co-defendants intention to testify at a separate trial). Without this factual

basis, this Court has no way to conclude whether the proffered testimony (if any) would be



                                                 10
cumulative or be subjected to substantial, damaging impeachment. With the fourth factor, judicial

economy, plainly cutting in favor of a joint trial, this Court ultimately finds no basis to sever the

trial based on the potential for exculpatory testimony.

       Further, to the extent that Defendants challenge the prospect of statements of a co-

defendant being offered against them, such concerns are unwarranted. Both Defendants attempt

to support their position by pointing to Bruton v. United States to argue that “severance is required

if the People intend to offer statements of non-testifying codefendants.” (VL Mot. 4 (citing Bruton,

391 U.S. at 123); UL Mot. 9 (same).) But Bruton stands for the unremarkable proposition “that a

post-arrest statement made by a nontestifying defendant which facially incriminates a co-defendant

is inadmissible at their joint trial despite a limiting instruction to the jury because it violates the

co-defendant's right to cross-examination.” United States v. Romero, 897 F.2d 47, 53 (2d Cir.

1990). Although these situations sometimes warrant severance, district courts nevertheless have

the discretion to instead order redactions that “eliminate any directly incriminating references to

[] co-defendants,” and to give “the jury a proper limiting instruction.” Id.

       As an initial matter, the Government has consented to making redactions if it offers any

such statement, which moots the issue. Further, Defendants have failed to identify any co-

defendant statement that is facially incriminating. See United States v. Piervinanzi, No. 5th S 89

Cr. 229(PKL), 1990 WL 139021, at *3 (S.D.N.Y. Sept. 18, 1990) (“Unless and until counsel for

Marchese identifies statements made by a co-defendant which facially incriminate Marchese, the

motion for severance based on Bruton must be denied”). Either way, severance under Bruton is

not warranted. 5



5
       To the extent Defendants are challenging the inclusion at trial of statements made by co-conspirators pursuant
       to the conspiracy, such statements are not testimonial and do not present any confrontation clause issues.
       See United States v. Stewart, 433 F.3d 273, 292 (2d Cir. 2006) (“[T]he Supreme Court stated that statements

                                                       11
       In conclusion, Defendants have failed to set forth a sufficient basis to sever their trial. The

Court accordingly DENIES their motions for severance.

III.   Conspiracy Hearing

       Defendants ask this Court to hold a pretrial hearing to determine whether there is

independent evidence that establishes a conspiracy and delineates Defendants’ involvement in it.

(UL Mot. 21-22; VL Mot. 18.) In support, Defendants point to the Fifth Circuit’s holding in United

States v. James, 590 F.2d 575 (5th Cir. 1979), which requires courts to conduct a pretrial hearing

to determine the existence of a conspiracy before permitting the government to introduce hearsay

statements of co-conspirators at trial. Id. at 581.

       However, as the Government points out, this Circuit has a different procedure in place.

Rather than holding a James hearing, the Second Circuit instructs courts to make a Geaney ruling,

“which is provided only during trial, and relies for its basis on the facts adduced at trial, including

evidence received subject to a motion to strike at the close of the Government’s case.” United

States v. Feola, 651 F. Supp. 1068, 1129-30 (S.D.N.Y. 1987) (citing United States v. Geaney, 417

F.2d 1116 (2d Cir. 1969)). “Under the Geaney rule, statements proffered as coconspirator

statements may be admitted in evidence on a conditional basis, subject to the later submission of

the necessary evidence” to establish the prerequisites for admission. United States v. Tracy, 12

F.3d 1186, 1199 (2d Cir. 1993). The Government must persuade the Court that “the conditionally

admitted coconspirator statements were made during and in furtherance of a conspiracy of which

both the declarant and the defendant were members.” Id. If it does so, the statements can go to

the jury. Id. But if the Government does not meet its burden, then the court will either “instruct




       in furtherance of a conspiracy were generally not testimonial and were exceptions to the hearsay rule that
       encountered no Confrontation Clause obstacle.”).

                                                      12
the jury to disregard the statements, or, if those statements were ‘so large a proportion of the proof

as to render a cautionary instruction of doubtful utility,’ [] declare a mistrial.” Id.

       Here, given the clear Second Circuit law, the Court sees no reason to hold a hearing

pursuant to Fifth Circuit procedure. If the Government does ultimately decide to offer statements

of co-conspirators at trial, the Court will follow the procedure delineated by the Geaney rule.

IV.    Bill of Particulars and Discovery Requests

       As a threshold matter, Defendants’ motions for a bill of particulars and for discovery are

procedurally barred by Local Criminal Rule 16.1 for the Southern and Eastern Districts of New

York. According to Rule 16.1:

       No motion addressed to a bill of particulars or any discovery matter shall be heard
       unless counsel for the moving party files in or simultaneously with the moving
       papers an affidavit certifying that counsel has conferred with counsel for the
       opposing party in an effort in good faith to resolve by agreement the issues raised
       by the motion without the intervention of the Court and has been unable to reach
       agreement.

       Here, although U. Lopez’s moving papers note that a “colleague from [his counsel’s] office

ha[d] attempted to informally receive [] information [regarding U. Lopez’s bill of particulars

request] from the Untied State’s Attorney’s Office” (UL Mot. 17-18 (emphasis added)), neither

Defendant has filed the above-referenced affidavit with his motion. “By itself, that failure is fatal

to [their] motion[s].” 6 United States v. Dupigny, No. S1 18-CR-528 (JMF), 2019 WL 2327697

(S.D.N.Y. May 30, 2019). As such, the Court may deny Defendants’ motions for discovery and

request for bill of particulars. United States v. Minaya, 395 F. Supp. 2d 28, 32 (S.D.N.Y. 2005).

       In any event, as discussed below, Defendants’ motions would still be denied.




6
       Nor can the Court concluded on this record that the “informal” inquiry by U. Lopez’s counsel referenced in
       the moving papers, and the Government’s apparent response, is enough to be considered a good faith attempt
       toward resolution, as required under Rule 16.1.

                                                      13
    A. Bill of Particulars

       Defendants ask this Court to direct the Government to provide a bill of particulars under

Federal Rule of Criminal Procedure 7(f).            (VL Mot. 8-10; UL Mot. 15-21.) Specifically,

Defendants ask for whole slew of particulars that are targeted towards discerning more information

about the conspiracy, its participants, and the nature of the charges against Defendants. 7

(VL Mot. 9; UL Mot. 16-17.)

       Federal Rule of Criminal Procedure 7(f) allows a defendant to request a bill of particulars

to obtain information relevant to “the nature of the charge against him [or her],” to enable him or

her “to prepare for trial, to prevent surprise, and to interpose a plea of double jeopardy should he

[or she] be prosecuted a second time for the same offense.” United States v. Bortnovsky, 820 F.2d

572, 574 (2d Cir. 1987) (citing Wong Tai v. United States, 273 U.S. 77, 82 (1927)). The decision

to grant a bill of particulars is within the sole province of the district court. United States v.

Davidoff, 845 F.2d 1151, 1154 (2d Cir. 1988); Minaya, 395 F. Supp. 2d at 34.

       A bill of particulars is only necessary “where the charges of the indictment are so general

that they do not advise the defendant of the specific acts of which he is accused.” United States v.

Torres, 901 F.2d 205, 233 (2d Cir. 1990), abrogated on other grounds, United States v. Marcus,

628 F.3d 36 (2d Cir. 2010). The central question is whether the “information sought is necessary,

not whether it is helpful.” United States v. Facciolo, 753 F. Supp. 449, 451 (S.D.N.Y. 1990).

Typically, where the information sought is “provided in the indictment or in some acceptable

alternate form,” such as discovery, “no bill of particular is required.” Bortnovsky, 820 F.2d at 574.

       Demands for information “with respect to where, when, and with whom the Government

will charge the defendant with conspiring are routinely denied.” Guerrero, 669 F. Supp. 2d at


7
       U. Lopez’s motion further requests information about identity of the government’s informants. This request
       will be discussed below, together with V. Lopez’s request for the similar information.

                                                      14
426; United States v. Trippe, 171 F. Supp. 2d 230, 240 (S.D.N.Y. 2001). Nor are defendants

entitled to (1) “information regarding how the Government alleges the defendant performed acts

in furtherance of the conspiracy,” see Minaya, 395 F. Supp. 2d at 36 (citing United States v.

Santiago, 174 F. Supp. 2d 16, 35 (S.D.N.Y. 2001)), or (2) more specified dates on which the

alleged illegal conduct occurred, see id. at 35 (citing United States v. Lorenzano, No. S6

03CR1256, 2005 WL 975980, at *3 (S.D.N.Y. Apr. 26, 2005)).

        Here, Defendants demand, inter alia, that the Government identify (1) other co-

conspirators, (2) the dates on which Defendants entered into or left the conspiracy, and (3)

additional overt acts not alleged in the Indictment. (See, e.g., UL Mot. 16-18 (“Mr. Lopez needs

to know circumstances of these allegations [including who were the members of the conspiracy

and whether he is considered an accomplice or principal] in order to truly understand the charges

against him, and to adequately prepare a defense.”); VL Mot. 9 (“In essence, these requests seek

the identities and roles of the defendant’s alleged accomplices and unindicted co-conspirators.”)

These requests plainly seek the who, what, when, and where information “routinely denied” in this

Circuit.

        Defendants also seek details about whether they are charged as an aider and abettor or

principal. (UL Mot. 16, 18; VL Mot. 9.) But where, as here, defendants proffer no arguments that

“either the scope of the alleged conspiratorial conduct or the volume of discovery material

necessitates the further identification of persons, places or events,” United States v. Robertson, No.

07CR944, 2008 WL 220283, at *1 (S.D.N.Y. Jan. 23, 2008), a request for the “names of all co-

conspirators and aiders and abettors” should be denied, Minaya, 395 F. Supp. 2d at 37. Defendants

have thus failed to establish that their requests are appropriately addressed by a bill of particulars. 8


8
        The holding in United States v. Davidoff, 845 F.2d 1151 (2d Cir. 1988) does not mandate a different result.
        The Indictment there focused on extortion allegations related to one company, while at trial the Government

                                                       15
       Regardless, neither Defendant has established that a bill of particulars would even be

necessary in this case. First, to the extent Defendants seek a detailed accounting of every overt

act alleged to have been committed by each conspirator (see, e.g., VL Mot. 9 (requesting the

Government “8. List any overt acts not enumerated in the indictment. . . . 9. State what this

defendant did to further the objects of the conspiracy . . .”); UL Mot. 17 (same)), the Indictment

already details more than what Defendants are entitled, as previously discussed. See Rosario-

Dominguez, 353 F. Supp. 2d at 514. Second, the Government has represented—and Defendants’

motions acknowledge—that there has been considerable discovery in this matter. (Gov’t Opp. 7.)

According to the Government, this discovery has included “voluminous wiretap line sheets and

records, controlled buy reports, lab reports for seized narcotics, and surveillance photographs.”

(Id.) Given the sufficiency of the Indictment and discovery provided to date, there is plainly no

need for a bill of particulars. See Bortnovsky, 820 F.2d at 574; Heatley, 994 F. Supp. at 488

(denying motion for bill of particulars where indictment was sufficient and discovery was

extensive); United States v. McPherson, No. 08CR1244, 2009 WL 4756470, at *2 (S.D.N.Y. Dec.

11, 2009) (denying request for bill of particulars where Indictment identified defendants’ roles in

conspiracy and Government provided discovery “relating to the allegations”).

       At bottom, Defendants have failed to establish that propriety or necessity of their motion

for a bill of particulars. The motions are, as such, DENIED.




       offered evidence of extortion aimed a three entirely different companies. Id. at 1154-55. The Court
       explained that it was “simply unrealistic to think that a defendant preparing to meet charges of extorting
       funds from one company had a fair opportunity to defend against allegations of extortions against unrelated
       companies” and held that the trial court should have required the government to, at minimum, identify the
       victims of the extortion schemes it intended to prove at trial. Id. at 1155. As the Court noted, the RICO
       statute accords “wide latitude” to the prosecution “to frame a charge that a defendant has ‘conspired’ to
       promote the affairs of an ‘enterprise’ through a ‘pattern of racketeering,’” thereby creating an obligation to
       particularize the nature of the charges. Id. at 1154. Such concerns, however, may “not be necessary in the
       prosecution of crimes of more limited scope,” id., such as the narcotics conspiracy charged here, see United
       States v. Mancini, No. 05 Cr. 299 (SCR), 2006 WL 8450193, at *8 n.4 (S.D.N.Y. Feb. 23, 2006).

                                                       16
   B. Disclosure of Identities of Informants and Cooperating Witnesses

       U. Lopez (and V. Lopez through his catchall claim) seeks the name and identity of the

Government’s informants and/or cooperating witnesses. (UL Mot. 19-21 (seeking informant

identities); see also VL Mot. 18 (requesting this information through catch-all claim).) This

request does not meet the exacting standard necessary to warrant early disclosure.           “The

government is not generally required to disclose the identity of confidential informants.” United

States v. Fields, 113 F.3d 313, 324 (2d Cir. 1997) (citing Rovario v. United States, 353 U.S. 53,

59 (1957)).      Indeed, its interest in protecting “the anonymity of informants” is

strong. Id. Consequently, the defendant “bears the burden of showing” that in the absence of

disclosure, “he will be deprived of his right to a fair trial;” only then is disclosure

proper. Id. “Speculation that disclosure of the informant’s identity will be of assistance is not

sufficient to meet the defendant’s burden.” Id.

       Here, U. Lopez essentially argues that he needs the identities of informants because

“[d]iscovery of this information is important to a determination whether issues regarding

suppression exist.” (UL Mot. 21.) That this disclosure may inform a decision about potential

motion practice strikes the Court as mere speculation regarding the assistance that an informant’s

identity would provide. Plainly, Defendant has failed to overcome the strong public interest in

protecting informants.

       In any event, the Government has represented that it will, as part of its discovery

obligations, disclose “the identities of the cooperating witnesses” to Defendants. (Gov’t Opp. 18.)

Therefore, absent any other basis for early disclosure and in light of the Government’s intention

to identify witnesses in due course, the Court DENIES the motion to compel disclosure of the

Government’s informants.



                                                  17
   C. Demand for Witnesses

       Defendants demand that the Government provide a list of its witnesses. (UL Mot. 9-11;

VL Mot. 10-12.) Defendants argue that they need this witness list because of “the difficulties the

defendant[s] face[] in preparing for trial, the lack of detail provided in the indictment, and the

government’s inability to make a credible claim that witnesses will be subject to intimidation or

danger should their identities be revealed.” (UL Mot. 9; VL Mot. 10.) The Court is unpersuaded.

       The decision of whether to order the Government to disclose a witness list early is within

the discretion of the court. See United States v. Turkish, 458 F. Supp. 874, 880-81 (S.D.N.Y.

1978), Courts routinely deny requests for witness lists “in the absence of a specific showing that

disclosure [of a witness list]” is “both material to the preparation of [the] defense and reasonable

in light of the circumstances surrounding [the] case.” United States v. Ordaz-Gallardo, 520 F.

Supp. 2d 516, 521 (S.D.N.Y. 2007) (alterations in original) (internal quotations omitted) (quoting

United States v. Bejasa, 904 F.2d 137, 139-40 (2d Cir. 1990)). When determining whether

disclosure of a witness list is appropriate, “the defendant’s specific need for the information

‘should be balanced against the possible dangers accompanying disclosure.’” United States v.

Kelly, 91 F. Supp. 2d 580, 586 (S.D.N.Y. 2000) (internal quotations omitted) (quoting United

States v. Cafaro, 480 F. Supp. 511, 520 (S.D.N.Y. 1979)).

       Here, in arguing that they have made a specific showing for disclosure, Defendants point

to the absence of violence in this case, their lack of a history of violence, the Indictment’s lack of

particularity, and the low likelihood that a release of names would cause witnesses to avoid

appearing at trial. (UL Mot. 10; VL Mot. 11-12.) But, outside of some conclusory statements,

Defendants have not established how early disclosure would be material to their case.

Furthermore, the fact that early disclosure could put cooperating witnesses in jeopardy by



                                                 18
disclosing the fact they are cooperating with the government plainly weighs in favor of prohibiting

disclosure at this juncture. See United States v. Lewis, No. 16-CR-786 (NSR), 2018 WL 6241445,

at *7 (S.D.N.Y. Nov. 29, 2018).       In any event, Defendants’ request is premature, as the

Government has not yet even determined who it plans to call as witnesses in this case. (See Gov’t

Opp. 23.) Accordingly, the Court DENIES Defendants’ motion to compel disclosure of the

Government’s witness list.

   D. Co-Conspirator Statements

       Among Defendants’ requests is a demand that the Government provide all statements made

by “co-defendants turned government informants” regarding, among other things, “the alleged

conspiracy,” “the allegations in the indictment,” and “the government’s theory of the case.” (UL

Mot. 12; VL Mot. 15.) These demands are unsupported by the law. The Second Circuit has made

it clear that “Rule 16(a) simply does not encompass [co-conspirator statements].” United States v.

Percevault, 490 F.2d 126, 131 (2d Cir. 1974). Rather, “Rule 16 permits discovery only of a

defendant’s statements, not those of others.” United States v. Heatley, 994 F. Supp. 483, 490

(S.D.N.Y. 1998) (citing Percevault, 490 F.2d at 130-31). Given this clear law, Defendants’

requests for co-conspirator statements is DENIED.

   E. Remaining Discovery Demands: Rule 16, Rule 404(b), Brady, Giglio, and Jencks Act
      Disclosures

       The remainder of Defendants’ motions seek various disclosures, essentially implicating

Rule 16 discovery, Rule 404(b) disclosures, Brady disclosures, Giglio disclosures, and Jencks Act

materials. (UL Mot. 11-15, 22-24; VL Mot. 12-18.) These requests must be rejected.

       As to Rule 16 disclosures, the Government has stated that it has complied in good faith

with its discovery obligations under Rule 16. (Gov’t Opp. 20.) Further, the Government has

represented that it will continue to produce discoverable materials collected in its ongoing


                                                19
investigation and review prior productions to ensure full disclosure. (Id.) Thus, any demand that

the Government disclose Rule 16 materials is, at best, premature and otherwise moot. Any request

for Rule 16 disclosures will therefore be DENIED.

       Regarding the Rule 404(b) material, the Government has stated that it will comply with the

“pertinent rule and laws regarding the timing of 404(b), which “only requires ‘reasonable notice

in advance of trial’ for the admission of prior convictions and bad acts,” see United States v.

Fennell, 496 F. Supp. 2d 279, 284 (S.D.N.Y. 2007). (Gov’t Opp. 20.) Defendants nevertheless

urge this court to require production of such materials “sixty days before trial.”

(VL Mot. 13; UL Mot. 24.) As trial has not yet been scheduled in this matter, the Court declines

to direct the Government to disclose Rule 404(b) material sixty days prior to jury selection. Once

a trial has been scheduled, Defendants are directed to renew their request to this Court. However,

the Court notes that sixty days is quite excessive. Indeed, this case is not especially complex, and

courts have found disclosure of such information ten days before trial to be sufficient. See, e.g.,

United States v. Kaminski, No. 97-CR-382 (RSP) (DH), 1998 WL 275594, at *4 (N.D.N.Y. May

27, 1998) (“The government acknowledges its obligation under Brady and agrees to produce

witness statements and evidence bearing on the credibility of its witnesses ten days prior to trial.

I cannot compel earlier production of this material.”); United States v. Richardson, 837 F. Supp.

570, 576 (S.D.N.Y. 1993) (directing the government to disclose Rule 404(b) material within ten

days of the trial because ten days was a reasonable amount of time). Even when the case is

complex, courts have found that thirty days would be more than sufficient for disclosure. United

States v. Gonzalez, No. 06-CR-726(WHP), 2008 WL 3914877, at *6 (S.D.N.Y. Aug. 26, 2008)

(“However, in light of the complex nature of this case, the Government shall notify Defendants of




                                                20
its Rule 404(b) evidence thirty days prior to jury selection and trial."). The request for 404(b)

materials is DENIED at this time.

         Turning to Defendants' motions for Brady disclosures, the Government has explained that

it "fully recognizes its continuing obligations to disclose favorable evidence to the accused" under

Brady and will "provide timely disclosure when and if any such additional material comes to light,"

(Gov't Opp. 21.) As the Government has acknowledged its obligations under Brady, Defendants'

motions are either moot or premature in the absence of an alleged discovery violation. The

requests are therefore DENIED without prejudice to renew.

         Finally, the Government intends to produce Giglio and Jencks Act material "at least one

week before trial or as so ordered by the Court," thereby acknowledging its obligations and its

intent to comply with this Court's directives. (Id. at 23.) Because (1) trial has yet to be scheduled,

(2) Defendants have not established that they would be prejudiced in the absence of this material

at this time, and (3) this Court is without authority under the Jencks Act to order "pretrial disclosure

of witness statements," United States v. Coppa, 267 F.3d 132, 145 (2d Cir. 2001) (explaining that

3500 material was not "the subject of discovery until th[e] witness has testified on direct

examination"), Defendants' motions are DENIED.

                                           CONCLUSION

         For the foregoing reasons, Defendants pretrial motions are DENIED. The Clerk of Court

is respectfully requested to terminate the motion at ECF Nos. 38 and 39.


                         }'1--
Dated:     September 'l,.1, 2019
           White Plains, New York


                                                           NELSON S. ROMAN
                                                         United States District Judge


                                                  21
